United States Court of Appeals
                       For the First Circuit

No. 05-1202

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                        JOHAN TORRES-ROSARIO,

                        Defendant, Appellant.


                               ERRATA

     The opinion of this Court, issued on May 8, 2006, should be

amended as follows:

     On page 7, line 7 of 1st paragraph, replace single dash

between "silence" and "although" with a double dash.